[NOT FOR PUBLICATION]

                UNITED STATES COURT OF APPEALS
                    FOR THE FIRST CIRCUIT
                                         

No. 97-1708

                       JOHN BRESNAHAN,

                    Petitioner, Appellant,

                              v.

              COMMISSIONER OF INTERNAL REVENUE,

                    Respondent, Appellee.

                                         

              ON APPEAL FROM THE DECISION OF THE
                   UNITED STATES TAX COURT

                                         

                            Before

                     Selya, Circuit Judge,                                                     
                  Cyr, Senior Circuit Judge,                                                       
                  and Boudin, Circuit Judge.                                                       

                                         

John Bresnahan on brief pro se.                          
Loretta  C.  Argrett,  Assistant   Attorney  General,  Teresa   E.                                                                              
McLaughlin and Thomas  J. Sawyer, Attorneys, Tax  Division, Department                                        
of Justice, on brief for appellee.

                                         

                      FEBRUARY 20, 1998
                                         

     Per  Curiam.  We have carefully considered the record in                            

this  case,  including the  briefs  of  the parties  and  the

decision of the  court below.  We affirm  essentially for the

reasons given  by the  tax court  in its  memorandum opinion,

dated November 5, 1996.  

     The  two  letters  attached  to  petitioner's  appellate

brief, but not introduced into evidence before the tax court,

are  insufficient to  sustain this  appeal since we  place no

reliance on evidence not introduced below.   See John Hancock                                                                         

Mut. Life Ins.  Co. v. United States,  155 F.2d 977,  978 n.1                                                

(1st  Cir. 1946)  (refusing to  consider  evidence on  appeal

which had not first been introduced in the court below). 

     Affirmed.                         

                             -2-